   Case 4:19-mc-01501 Document 4 Filed on 05/28/19 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                   SOUTHERN DISTRICT OF TEXAS
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                                                                                   May 28, 2019
Wayne Smith,                                         §
                                                                                                David J. Bradley, Clerk
                                                     §
               Plaintiff,                            §
                                                     §
versus                                               §                   Miscellaneous Action H-rg-r sor
                                                     §
MTGLQinvestors, LP,                                  §
                                                     §
               Defendant.                            §


                             Order on Pauper and Dismissal


         r.        Wayne Smith's application to proceed without paying fees or costs is

                   denied as moot. ( r) (2.)

         2..----Thi.s.case is                                        -=*·
                                  dismissed~ ~,rnre. ;,jum-d+nic- pe~.
         Signed May         -?-8 , 2.org, at Hous~on, Texas.



                                                                  ~-M--
                                                                  -LYnJN.   Hughes     ..--
                                                             United States Districtjudge
